Citation Nr: 1545390	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disorder, claimed as left shoulder degenerative joint disease.  


REPRESENTATION

Appellant (Veteran) represented by:	California Department of 
		Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty between August and December 1973.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).        

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) in July 2012.  The evidence has been reviewed pursuant to a September 2015 waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he incurred a left shoulder disorder during active service.  

The record documents that the Veteran is currently diagnosed with degenerative changes in his left shoulder, that a December 1973 discharge report of medical history notes that he complained of shoulder pain while in service, and that a November 1974 report of administrative separation proceedings regarding reserve service notes, soon after service, the Veteran's complaints of a left shoulder injury during service, and of left shoulder pain following service.  Moreover, the record contains a letter submitted by the Veteran in September 2015, in which a private physician generally supports his claim to have incurred a left shoulder disorder during service.  Based on this evidence, the Veteran should be provided with a VA compensation examination and opinion into his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any currently outstanding VA treatment records that pertain to the claim on appeal.  The most recent VA treatment records are dated in November 2010.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should then respond to the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left shoulder disorder is related to any in-service disease, event, or injury?  Please note the Veteran's lay assertions that he experienced a left shoulder disorder during service that has troubled him since discharge.  Please also note the December 1973 and November 1974 reports of record stating that the Veteran then complained of left shoulder pain.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above development and medical inquiry has been completed, readjudicate the claim on appeal in light of all evidence of record.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




